Citation Nr: 0611795	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1963 to January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In February 2006, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran recently testified before the undersigned at a 
February 2006 Board Videoconference hearing, in essence, that 
his asthma and a skin disease of his hands and fingernails 
are due to his exposure to toxic substances during service.  
He asserted that his duties including mixing acid for 
batteries without any protection over a prolonged period of 
time.  The veteran pointed out that he was and continues to 
be a nonsmoker and has a negative family history of lung and 
skin diseases.  His family includes 11 siblings.  The veteran 
also claims secondary service connection for hypertension, 
alleging that it is due to his claimed service-related 
asthma.  The veteran's wife offered confirming testimony at 
the recent Board hearing.

Private medical statements have been submitted in support of 
the veteran's claims on appeal.  One physician indicated that 
the veteran's asthma "could be" related to his exposure to 
acid during service.  Another doctor opined that the 
veteran's prolonged steroid treatment for his asthma "could 
account" for his hypertension.  As to the veteran's claim 
for service connection for hypertension and this latter 
opinion, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, service connection for the veteran's hypertension could 
be granted if it is established that his asthma is linked to 
service and the treatment for his asthma caused or aggravated 
his hypertension.  

The private opinions noted above are too speculative to 
support a grant of service connection.  38 C.F.R. § 3.102 
(2005) provides that service connection may not be based on a 
resort to speculation or even remote possibility, and a 
number of Court cases have provided additional guidance as to 
this aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

Notwithstanding the foregoing, the Board finds that the 
veteran's testimony regarding his duties during service, 
which resulted in his toxic exposure to acid, is credible.  
There is also competent evidence of current diagnoses of the 
claimed disabilities.  Under these circumstances, the Board 
finds that there is a duty to provide VA respiratory and skin 
examinations and, if asthma is linked to service, another 
examination to determine the etiology of his hypertension.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 
The Board also finds that there are procedural defects that 
must be cured before appellate review of the claims for 
service connection.  The applicable law is summarized below.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law eliminated the requirement 
for a well grounded claim and redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, to include 
notifying the appellant and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  Subsequent decisions by the United States 
Court of Appeals for Veterans Claims (Court) noted and 
explained the requirements of the law and regulations 
codifying and implementing the VCAA.  

In Pelegrini v. Principi, 18 Vet App 112, 120, 121 (2004) the 
Court held, in part, that a VCAA notice, consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2005).  

Subsequent relevant Court decisions included the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, wherein the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that includes informing the appellant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for any of the disabilities at issue, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date for 
each disability.  

In short, in addition to the duty to provide examinations 
that include opinions addressing the contended causal 
relationships, upon consideration of the legal authority 
summarized above and following a review of the record, the 
Board finds that the veteran has not been provided adequate 
notice.  The Appeals Management Center (AMC)/RO should ensure 
that all additional notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) 
are fully satisfied.  See also 38 C.F.R. § 3.159 (2005).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  The AMC/RO should 
provide the appellant written 
notification specific to his claims of 
service connection for asthma, 
hypertension (to include secondary 
service connection) and a skin disease of 
the hands.  The appellant should further 
be requested to submit all evidence in 
his possession that pertains to his 
claims on appeal.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  

The AMC/RO's notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should 
include an explanation as to the 
information or evidence needed to 
establish the underlying service 
connection claims and disability ratings 
and effective dates for the claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be scheduled for a 
VA respiratory examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Following a review of the 
relevant medical records in the claims 
file, the history and clinical 
evaluations, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any lung disease that 
may be present, to include asthma, is due 
to exposure to fumes or toxins from 
battery acid during the veteran's active 
service.

If it is determined that it is at least 
as likely as not that the veteran has a 
current lung disease that is linked to 
any incident of service, the veteran 
should also be examined to determine if 
it is at least as likely as not that his 
hypertension was caused or aggravated by 
his service-related lung disease, to 
include steroid therapy or other 
treatment for hypertension.  

The physician(s) is/are advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The clinician(s) should provide a 
rationale for any opinion expressed.  If 
the question presented is too speculative 
to answer, the physician(s) should so 
indicate.

With respect to the question of whether 
the veteran's lung disease or treatment 
for same (to include steroid therapy) 
caused or aggravated his hypertension, the 
clinician is advised that aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms. 

3.  The veteran should also be scheduled 
for a VA skin examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Following a review of the 
relevant medical records in the claims 
file, the history and clinical 
evaluations, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any skin disease of the 
hands that may be present, to include 
psoriasis is due to exposure to fumes or 
toxins from battery acid during the 
veteran's active service.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician should provide a rationale 
for any opinion expressed.  If the 
question presented is too speculative to 
answer, the physician should so indicate.

4.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

5.  The AMC/RO should then readjudicate 
the claims for service connection for 
asthma, hypertension and a skin disease in 
light of any evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





